Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim objection 
Potential, optimal number have not been clearly defined. There boundary are not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee 20120113109 in view of Fotland et al. U.S. 10007860 further in view of Matsukawa et al. US 6470336

As to claim 1, Lee teaches a computer-implemented, the method comprising: 
determining depth of an image based on depth-map information of the image (The term "depth map template" refers to data obtained by extracting a feature of a representative sense of depth, which an image may have, and standardizing the extracted feature of the representative sense of depth. [0031]), wherein the depth-map information comprises depth-levels in the image (i.e. depth information. [0022]); 
analyzing each depth of the image to determine a first set of keywords (text information [0024]) associated with each depth of the image ([0031] and “A search query used in the present invention includes text information 203, visual features 204 and depth information 206.”[0024]);
identifying a second set of keywords for the image ([0031][0022]); 
assigning depth-levels to each keyword ([0031] and “keyword "flower"  and “the shape of the flower extracted from the depth map” [0062] ) in the second set of identified keywords; and 


Lee does not explicitly teach depth-segments of an image and the entire image.
Fotland teaches depth-segments of an image and the entire image (fig. 5a, each region is considered read on segments of an image.  and whole image of 5a is considered read on the entire image ).

Lee and Fotland are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “image search”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Lee by the teaching of Fotland to include depth-segments of an image and the entire image with the motivation to identifying images that likely depict one or more items by comparing features of the items to features of different regions-of-interest ("ROIs" or simply "regions") of the images and  determine whether a similarity between features of the region and features of the particular item is greater than a threshold similarity as taught by Fotland (See col. 2, lines 28-65).

Lee does not explicitly teach a comparison of the first set of keywords and the second set of keywords.

Lee and Matsukawa are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “image Search”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Lee by the teaching of Matsukawa to include comparison of the first set of keywords and the second set of keywords with the motivation to provide better keyword comparison as taught by Matsukawa (See col. 2, lines 20-40).



As to claim 2, Lee as modified teaches a method of claim 1, further comprising 
computing the depth-map information for the image based on whether depth-map information is contained in metadata of the image ([0031] [0056]). 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee 20120113109 in view of Fotland et al. U.S. 10007860 further in view of Matsukawa et al. US 6470336 further in view of Venkataraman U.S. 20140267243 

Venkataraman teaches mask (i.e. mask [0142].
Lee and Venkataraman are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “image processing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Lee by the teaching of Venkataraman to include mask with the motivation to provide better image processing as taught by Venkataraman ([0007]).



the generated mask is used to extract one or more regions from the image as the depth-segments based on regions outlined  (depict Fotland  fig. 9 ) by the generated mask (Venkataraman  [0142]).
. 

As to claim 6, Lee as modified teaches a method of claim 1, wherein analyzing each depth-segment of the image to determine the keywords further comprises 
generating keyword proposals using a trained convolutional neural network model (trained convolutional neural network Fotland), the keyword proposals having an associated score indicating a level of certainty that the keyword is in the depth-segment of the image (similarity score. Fotland col. 10, lines 50-58)). 

As to claim 2, Lee as modified teaches a 7. The method of claim 1, wherein 
depth-levels comprise values indicating a depth position in the image (depth information abstract Lee). 

As to claim 8, Lee as modified teaches a method of claim 1, wherein assigning depth-levels to each keyword in the second set of identified keywords further comprises: 
identifying keywords in the second set of identified keywords that match the keywords in the first set of keywords; and assigning the depth-level associated with each matching keyword in the first set of keywords to the matching keyword in the second set of keywords.  

As to claim 9, Lee as modified teaches a method of claim 1, further comprising 
querying the image depth-level data structure for one or more images based on one or more keywords and depth-level information in a search query (Lee fig. 5). 

As to claim 10, Lee as modified teaches a method of claim 9, wherein querying the image depth-level data structure further comprises 
comparing the one or more keywords and depth-level information in the search query to the keywords in the second set of keywords and the associated depth-level information in the image depth-level data structure to determine a match. (Lee fig. 5). 

As to claim 11, Lee as modified teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method, the method comprising: 
receiving a search query for an image, the search query including a plurality of keywords (Lee [0022] [0031]); 
based on the keywords in the search query, determining that the search query requests positioning information corresponding to depth-levels in the image (Fotland fig. 4a. items 402, 404, 406,408, 410, 412) ; 

querying an image depth-level data structure to identify one or more images having a second set of keywords and depth-level information (Lee [0022] [0031] fig. 5)  that corresponds (determine whether a similarity between features of the region and features of the particular item is greater than a threshold similarity. Fotland clo. 2, lines 28-45 ) to the keywords and associated depth-levels extracted from the search query (Lee [0022] [0031] fig. 5); and 
providing the one or more images as a response to the search query (Lee fig. 5). 

As to claim 12, Lee as modified teaches a one or more computer storage media of claim 11, wherein determining the positioning information of the search query further comprises determining an intent of the search query, the intent indicating whether the search query is directed to a depth-level (Lee [0022] intent is also considered intended use). 

As to claim 13, Lee as modified teaches a one or more computer storage media of claim 11, wherein parsing the search query further comprises: using a defined grammar and a dictionary comprising keywords, positional phrases, and logical combiners; and extracting the plurality of keywords and depth-level information based on a rule set, the defined grammar, and the dictionary (Lee [0044]). 




As to claim 15, Lee as modified teaches a one or more computer storage media of claim 11, wherein depth-levels comprise values indicating a depth-position in the image. (Lee [0022] fig. 5).
As to claims 16-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153